DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel et al., (US 20120101413; hereinafter Beetel) in view of Pietroski et al., (US 5722401; hereinafter Pietroski), Edwards (US 6006755), and Fischell et al., (US 8740849; hereinafter Fischell).
Regarding claim 1, Beetel discloses (Figures 6-7, 15, and 20A-B) a radiofrequency ablation catheter (12) having a meshed tubular stent structure, comprising: a meshed tubular stent (22) disposed at a front end of the catheter and including a meshed tube (1522); the meshed tube (1522) is woven and formed by a plurality of filaments (58), wherein at least one filament (58) is made of a polymer material, a radiofrequency line (116) is wound with said at least one filament (58) to form a single braided wire, and the meshed tube (1522) is woven and formed using said braided wires and other filaments together ([0107], Figure 15); wherein both ends of the meshed tube (1522) are tapered to form a distal end and a proximal end of the meshed tubular stent (as 
Beetel fails to disclose that one end of the central drawing filament is confined outside the first connecting tube at the distal end of the meshed tubular stent, and thus configured to axially draw the meshed tubular stent to make the electrodes simultaneously contact the blood vessels 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beetel such that one end of the central drawing filament is confined outside the first connecting tube at the distal end of the meshed tubular stent, and thus configured to axially draw the meshed tubular stent to make the electrodes simultaneously contact the blood vessels having different diameter and freely slide relative to the distal end of the meshed tubular stent; and the other end of the central drawing filament is connected to a control handle, as 
Beetel in view of Pietroski fails to teach that the proximal end of the meshed tubular stent is connected to a multi-hole tube, wherein the other end of the central drawing filament penetrates through a central hole of the multi-hole tube. However, Edwards teaches (Figures 3 and 17) a device in which a proximal end of an expandable structure is connected to a multi-hole tube (18), wherein the other end of a central drawing filament penetrates through a central hole of the multi-hole tube; and the other end of any necessary wires penetrate through a corresponding hole (36) in the multi-hole tube (18) and then are connected to an external device (Col. 7, lines 1 -25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beetel in view of Pietroski to include the multi-hole tube taught by Edwards because the modification would provide separate paths for the drawing filament and the wires (Edwards; Col. 7, lines 1-25) to prevent any unwanted movement or changes in any parts during use. 
Beetel in view of Pietroski and Edwards fails to teach that the meshed tubular stent further includes a central puncture needle which is used to perform puncture and injection. However, Fischell teaches (Figure 12) a radiofrequency ablation catheter having an expandable wire basket like structure (250) similar to a meshed tubular stent structure, wherein the structure includes a central puncture needle (216, 219) which is used to perform puncture and injection (Col. 20, lines 19-25; Col. 33, lines 49-54; Col. 34, line 62 – Col. 35, line 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beetel in view of Pietroski and Edwards to include a central puncture needle which is used to perform 
Regarding claim 2, the embodiment above taught by Beetel discloses (Figures 6-7, 15, and 20A-B) that before assembly, the meshed tube is shaped to have an intermediate cylinder and after assembly, the meshed tube is shaped into a cylinder with two tapered ends ([0110]), but fails to disclose that before assembly, both ends of the intermediate cylinder are tapered. However, another embodiment taught by Beetel teaches (Figure 36) that before assembly, both ends of the intermediate cylinder are tapered due to the presence of a fluid redirecting element ([0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment disclosed by Beetel such that both ends of the intermediate cylinder are tapered, as taught by the second embodiment of Beetel, because the modification would encourage blood flow towards the electrodes to provide cooling of the electrodes ([0133]-[0135]).
Regarding claim 3, Beetel further discloses (Figures 6-7, 15, and 20A-B) that before assembly, the meshed tube is shaped into a cylinder, both ends of which are not tapered; and after assembly, the meshed tube is shaped into a round drum body which has an intermediate convex and both tapered ends ([0110]).
Regarding claim 5, Beetel further discloses (Figures 6-7, 15, and 20A-B) that axial projections of a plurality of the electrodes in an axial direction of the meshed tubular stent do not overlap each other ([0064]-[0065]).
Regarding claim 6, Beetel further discloses (Figures 6-7, 15, and 20A-B) that a plurality of the electrodes are arranged in a straight line or staggered in a plurality of straight lines on an expansion diagram of a circumferential surface of the meshed tube ([0110]).
Regarding claim 9, Beetel further discloses (Figures 6-7, 15, and 20A-B) that an opening is disposed on a circumference of each of the electrode; it is convenient to fix the both ends of the electrodes onto the filaments ([0064]-[0067], [0107]). Specifically, Beetel discloses that the thermocouple and radiofrequency wires may be located within the electrodes, therefore the electrodes require an opening disposed on the circumference in order to accommodate the wires. 
Regarding claim 11, Beetel further discloses (Figures 6-7, 15, and 20A-B) a radiofrequency ablation main machine (26) connected to the radiofrequency ablation catheter (12), ([0064]).
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered. 
Applicant’s argument regarding the amended limitation “the meshed tubular stent further includes a central puncture needle which is used to perform puncture and injection” in claim 1 is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Fischell, which teaches a radiofrequency ablation catheter having an expandable wire basket like structure similar to a meshed tubular stent structure, wherein the structure includes a central puncture needle which is used to perform puncture and injection. In combination with Beetel, Pietroski, and Edwards, the modified device teaches the limitations of at least amended claim 1. 
Applicant further presents the argument that the hollow guiding member 101 passing through the central hole of the multi-hole tube (18) shown in Fig. 17 in Edwards cannot be equivalent to the central drawing filament in present application because it does not have the following functions of the central drawing filament in present application: it is connected to the control handle and used to axially draw the meshed tubular stent to make the electrodes 
Finally, Applicant presents the argument that Beetel, Pietroski and Edwards respectively disclose a catheter for measuring or treating different body organs, and therefore the combination is improper. Examiner respectfully disagrees. Although the references teach measuring/treating different body organs, the general treatment is the same in the three references: ablation. Furthermore, the elements of each reference used in the combination are general catheter structure which can be found in any catheter. The rejection does not use any treatment element that is specific to a region of the body. Therefore, Examiner maintains that the rejections using Beetel, Pietroski and Edwards remain tenable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794